UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)October 26, 2010 AMPCO-PITTSBURGH CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 1-898 25-1117717 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification Number) 600 Grant Street, Pittsburgh, PA 15219 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (412) 456-4400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.21 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Disclosure of Results of Operations and Financial Condition. On October 26, 2010, Ampco-Pittsburgh Corporation issued a press release announcing its results for the three and nine months ended September 30, 2010. A copy of the press release is attached hereto and is being furnished to the SEC. Item 9.01.Financial Statements and Exhibits (d) Exhibits. Exhibit 99.1 – Press release dated October 26, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMPCO-PITTSBURGH CORPORATION Date:October 26, 2010 By:s/Marliss D. Johnson Marliss D. Johnson Vice President Controller and Treasurer
